Citation Nr: 1739157	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-31 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than March 8, 2013, for the award of a 40 percent evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted the Veteran a 40 percent evaluation for his bilateral hearing loss, effective March 8, 2013.  The Veteran appealed for an earlier effective date for the 40 percent evaluation.

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

A motion to advance this appeal on the Board's docket has been raised by the Board's acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

VA received the Veteran's claim for a higher evaluation for bilateral hearing loss on March 8, 2013, and no communication prior to March 8, 2013, was received that could be construed as an informal or formal claim for a higher evaluation of bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than March 8, 2013, for the award of a 40 percent evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Date

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1). 

An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred within one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

VA has amended the regulations concerning the filing of claims, including no longer recognizing informal claims and eliminating the provisions of 38 C.F.R § 3.157.  See Fed. Reg. 57,660, 57,695 (Sept. 25. 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim at issue in the appeal was filed before these amendments, the prior regulatory provisions apply. 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2014).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1 (p) (2014); 3.155 (2014).  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim. Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.

Further, under 38 C.F.R. § 3.157 (b)(1) (2014), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f) (2016).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200 (2016). 

A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the statement of the case or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends.  38 C.F.R. §§ 20.200, 20.300, 20.302 (2016).  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103  (2016).

The Veteran is seeking an effective date prior to March 8, 2013, for the 40 percent evaluation for bilateral hearing loss.  Specifically, the Veteran contends, in his statements and hearing testimony, that the 40 percent evaluation should date back to the grant of service connection for bilateral hearing loss, effective July 8, 2009.

A November 2009 rating decision granted service connection for bilateral hearing loss at a noncompensable rate effective July 8, 2009.  The Veteran was notified of this rating decision via letter in November 2009.  The Veteran did not appeal that decision and, thus, it became final in November 2010.  The Veteran filed his claim for an increased evaluation on March 8, 2013.  The Veteran's claims file contains no communication from or documents submitted by the Veteran until his March 8, 2013, increased evaluation claim.  Indeed, the only evidence of record in the Veteran's claims file between notification of the November 2009 rating decision and the Veteran's 2013 claim for an increased evaluation is a notification letter to the Veteran regarding receipt of a direct deposit form.  

The October 2013 rating decision on appeal assigned an effective date for the higher evaluation of 40 percent for bilateral hearing loss as of March 8, 2013, the date of the Veteran's formal claim for an increased evaluation.  A review of the record shows that there were no pending, unadjudicated informal or formal higher evaluation claims for his bilateral hearing loss prior to March 8, 2013, found in the record.  

In his May 2017 hearing before the undersigned Veterans Law Judge, the Veteran stated he did not submit any further new information to the VA in 2013 than what he submitted in 2009.  He acknowledged that nothing had changed in that period of time.  

Thus, in light of the foregoing, the Board has determined that March 8, 2013, is the date of receipt of the claim for a higher evaluation for bilateral hearing loss.

Next, the question is when was an increase in disability factually ascertainable.  See Hazan v. Gober, 10 Vet. App. at 521.

A review of the record one year prior to the date of the formal March 8, 2013, claim does not reveal any audiological test results for the Veteran's bilateral hearing loss. 

Subsequent to his claim for an increased evaluation, the Veteran was afforded a July 2013 VA hearing loss and tinnitus examination related to his claim for increased evaluation of bilateral hearing loss.  During that examination, audiological testing was performed.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 35, 60, 65, and 75 dB, respectively, for an average over the four frequencies of interest of 58.75 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 35, 65, 90, and 95 dB, respectively, for an average over the four frequencies of interest of 71.25 dB.  Speech audiometry revealed speech recognition scores of 64 percent in the right ear and 56 percent in the left ear.  The results showed that the Veteran did not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.  Application of 38 C.F.R. § 4.85 Table VI to the July 2013 measurements result in the assignment of Roman Numeral VI in the right ear and Roman Numeral VII in the left ear.  A 40 percent evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85. 

Considering the above, the Board finds that the Veteran is not entitled to an effective date prior to March 8, 2013, for the award of a 40 percent evaluation for bilateral hearing loss.  Generally, the effective date can be no earlier than the date of receipt of the claim for increase.  The Board has considered the exception to that general rule, however, the evidence does not demonstrate that it was factually ascertainable that the Veteran's service-connected bilateral hearing loss was 40 percent disabling within one year prior to March 8, 2013.  38 C.F.R. § 3.400(o)(2).  In this case, the July 2013 VA audiological examination is the only evidence of record showing that the Veteran met the criteria for a 40 percent evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Indeed, the record does not show any relevant evidence prior to March 8, 2013, that demonstrates the Veteran's bilateral hearing loss met the schedular rating criteria for a higher evaluation.  Therefore, an effective date earlier than March 8, 2013, is not warranted. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to effective date prior to March 8, 2013, for the award of a 40 percent evaluation for bilateral hearing loss is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


